 1   MARK J. CONNOT (SBN 10010)
     MConnot@FoxRothschild.com
 2   KEVIN M. SUTEHALL (SBN 9437)
     KSutehall@FoxRothschild.com
 3   FOX ROTHSCHILD LLP
     One Summerlin
 4   1980 Festival Plaza Dr.
     Suite 700
 5   Las Vegas, Nevada 89135
     Telephone: 702.262.6899
 6   Facsimile:     702.597.5503
 7   Attorneys for Plaintiff
     Great Western Air, LLC d/b/a Cirrus Aviation
 8   Services, LLC
 9

10                                    UNITED STATES DISTRICT COURT

11                                        DISTRICT OF NEVADA

12   GREAT WESTERN AIR, LLC d/b/a CIRRUS                  Case No. 2:16-cv-2656-JAD-EJY
     AVIATION SERVICES, LLC,
13
                         Plaintiff,
14                                                        STIPULATION AND ORDER TO
            v.                                            EXTEND DEADLINE TO SUBMIT
15                                                        JOINT PRETRIAL ORDER
     CIRRUS DESIGN CORPORATION,
16                                                        (FIRST REQUEST)
                         Defendants.
17

18

19

20          Plaintiff Great Western Air, LLC doing business as Cirrus Aviation Services, LLC
21   (“Plaintiff”) by and through its counsel of record, and Defendant Cirrus Design Corporation
22   (“Defendant”) (together the “Parties), by and through its counsel of record, hereby stipulate and
23   agree as follows:
24          The Parties are continuing to jointly prepare, revise, and refine the Joint Pretrial Order
25   which is currently due on or before July 9, 2021 [Dkt 104]. Given the recent July 4 holiday, as well
26   as other commitments by counsel, the Parties stipulate and request that the Court extend the
27   deadline to submit the Joint Pretrial Order by one week, until July 16, 2021.
28   ////

                                                    -1-
 1               This is the first stipulation for extension of time to file the Joint Pretrial Order.
 2

 3               IT IS SO STIPULATED.
 4
      DATED this 7th day of July, 2021.                       DATED this 7th day of July, 2021.
 5
      FOX ROTHSCHILD LLP                                      LEWIS ROCA ROTHGERBER
 6                                                            CHRISTIE LLP
 7    /s/ Mark J. Connot                                     /s/ Michael J. McCue
      MARK J. CONNOT (SBN 10010)                             MICHAEL J. MCCUE (SBN 6055)
 8    KEVIN M. SUTEHALL (SBN 9437)                           MENG ZHONG (SBN 12145)
      One Summerlin                                          3993 Howard Hughes Parkway
 9    1980 Festival Plaza Dr.                                Suite 600
      Suite 700                                              Las Vegas, Nevada 89169
10    Las Vegas, Nevada 89135                                Telephone:     702.949.8200
      Telephone:      702.262.6899
11    Facsimile:      702.597.5503                           DORSEY & WHITNEY LLP
                                                             THERESA M. BEVILACQUA (Pro Hac Vice)
12    Attorneys for Plaintiff                                50 S. 6th Street
      Great Western Air, LLC d/b/a Cirrus                    Suite 1500
13    Aviation Services, LLC                                 Minneapolis, Minnesota 55402
                                                             Telephone:     612.340.2600
14
                                                             Attorneys for Defendant Cirrus Design
15                                                           Corporation
16

17

18                                                         IT IS SO ORDERED.
19

20

21                                                         ______________________________________
                                                           UNITED STATES MAGISTRATE JUDGE
22
                                                           Dated: July 9, 2021
23

24

25

26

27

28

                                                           -2-
     124309886
